                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   REV. DANIELLE FEY,
                                  11                  Plaintiff,                                  No. C 19-05914 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   BOARD OF PENSIONS OF THE                                   ORDER GRANTING
                                       EVANGELICAL LUTHERAN CHURCH IN                             DEFENDANT'S MOTION
                                  14   AMERICA, doing business as PORTICO                         TO TRANSFER VENUE
                                       BENEFIT SERVICES and EVANGELICAL
                                  15   LUTHERAN CHURCH IN AMERICAN
                                       DISABILITY BENEFITS PLAN,
                                  16
                                                      Defendants.
                                  17

                                  18
                                            In this action to enforce non-ERISA disability benefits, the agreement contains a
                                  19
                                       mandatory forum-selection clause, so the motion to transfer is GRANTED.
                                  20
                                            Plaintiff Reverend Danielle Fey worked as a pastor and participated in the Lutheran
                                  21
                                       Church’s group benefits plan. Defendant is the Board of Pensions of the Evangelical Church
                                  22
                                       in America, doing business as Portico Benefit Services and Evangelical Lutheran Church in
                                  23
                                       American Disability Benefits Plan. The agreement between Fey and the Board is a Church
                                  24
                                       plan and thus not regulated by ERISA. After Fey became unable to work due to fibromyalgia
                                  25
                                       and chronic fatigue, the Board terminated her benefits. Fey appealed the termination and
                                  26
                                       underwent three levels of internal administrative review. The Board receives and considers all
                                  27
                                       appeals of benefit termination claims at its office in Minnesota (Decl. of Catherine Brody at 2).
                                  28
                                   1   The Board reviewed and affirmed the termination each time. Fey then sued here, alleging

                                   2   breach of contract, bad faith, intentional inflection of emotional distress, and unlawful

                                   3   transaction of disability insurance. Defendant now moves to transfer the action to Minnesota.

                                   4         The motion to transfer was based upon the “Court System” provision found in the Plan

                                   5   document. The provision reads (Compl. at 67):

                                   6                Section 10.04 Appeals Procedure: Court System: In the event
                                                    an individual has exhausted the appeals procedure . . . and is
                                   7                dissatisfied with the final decision of the Appeals Committee of
                                                    Portico Benefit Services, s/he may initiate legal action in the
                                   8                Minnesota Fourth Judicial District Court, Hennepin County. Any
                                                    removal of such action must be to the United States Court for the
                                   9                District of Minnesota (emphasis added).
                                  10         At the hearing, the Court on its own motion requested supplemental briefing on the

                                  11   extent to which Plan documents specified that Minnesota law would apply, a point that no

                                  12   party had bothered to raise.
Northern District of California
 United States District Court




                                  13         When the supplemental briefing came in, the following additional provision identified in

                                  14   the Plan specified not only that Minnesota law would apply but also that all lawsuits shall be

                                  15   submitted in Minnesota (Compl. at 66):

                                  16                Section 10.03 Rules of Construction and Applicable Law:
                                                    The Disability Benefits Plan shall be construed and administered
                                  17                according to the laws of the State of Minnesota to the extent that
                                                    such laws are not preempted by the laws of the United States of
                                  18                America. All controversies, disputes, and claims arising hereunder
                                                    shall be submitted to the Minnesota Fourth Judicial District Court,
                                  19                Hennepin County (emphasis added).
                                  20         Forum-selection clauses are mandatory and enforceable when the language “clearly

                                  21   requir[es] exclusive jurisdiction.” Hunt Wesson Foods, Inc. v. Supreme Oil Co., 817 F.2d 75,

                                  22   77 (9th Cir. 1987). Our court of appeals identified exclusive and thus mandatory language in a

                                  23   comparable provision reading, “venue of any action brought hereunder shall be deemed to be

                                  24   in Gloucester County, Virginia.” Docksider Ltd. v. Sea Technology, Ltd., 875 F.2d 762, 763

                                  25   (9th Cir. 1989).

                                  26         It is surprising that neither side identified this provision until the supplemental briefing.

                                  27   Nevertheless, it is quite clear that the Plan requires all controversies, disputes, and claims to be

                                  28   raised in Minnesota. Although the provision mandates filing suit in Minnesota state court, the
                                                                                        2
                                   1   practical thing to do now is transfer to the District of Minnesota, inasmuch as the other cited

                                   2   provision requires cases brought in Minnesota to be removed to the United States District

                                   3   Court for the District of Minnesota.

                                   4        The Court is disappointed that counsel wasted their time (and the Court’s time) arguing

                                   5   over the permissive “Court System” provision, when there was a mandatory forum-selection

                                   6   provision on the page immediately prior in the materials. Much time was wasted.

                                   7        For the aforementioned reasons, defendant’s motion to transfer venue is GRANTED.

                                   8   The Clerk shall TRANSFER this case to the United States District Court for the District of

                                   9   Minnesota and CLOSE THE FILE here.

                                  10

                                  11        IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 14, 2020.

                                  14
                                                                                              WILLIAM ALSUP
                                  15                                                          UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
